DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed August 31, 2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  The Korean Office Action does not include an explanation of relevance or translation and therefore has not been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seol (KR 20160090675).
Re claims 1 and 6, Seol discloses an apparatus for controlling an Anti-lock Brake System (ABS) of an Electronic Stability Control (ESC) integrated brake system (Fig. 1), the apparatus comprising: a main master cylinder (10) generating hydraulic brake pressure through a piston (22) that is moved forward/backward by an actuator (50) that is operated when a vehicle is in a braking status; and a controller (40) controlling forward/backward movement direction change of the piston by controlling a driving current that is applied to the actuator by determining whether a direction change condition according the to a control state of wheel pressure is satisfied, when a brake mode of the vehicle is an ABS mode and the piston has reached a predetermined direction change position for forward/backward movement direction change. (Translation – Pg. 10, Par. 7-12)

Re claims 2 and 7, Seol discloses wherein the direction change condition according to the control state of wheel pressure is a condition in which wheel pressure for front wheels and rear wheels is maintained or in a pressure-decreasing control state, or wheel pressure for the front wheels is maintained or in a pressure-decreasing control state and wheel pressure for the rear wheels is in a pressure-increasing control state. (Translation – Pg. 10, Par. 9, 12)

Allowable Subject Matter
Claims 3-5 and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE TORRES WILLIAMS whose telephone number is (571)272-7127. The examiner can normally be reached Monday, and Thursday, 7:00AM-3:00PM, Tuesday - 12:00PM - 8:00PM and Wednesday and Friday - 7:00AM - 10:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELANIE TORRES WILLIAMS/
Primary Examiner
Art Unit 3657



MTWNovember 18, 2022